Opinion filed February 26, 2009 











 








 




Opinion filed February 26, 2009 
 
 
 
 
 
 
                                                                        In The
                                                                              
    Eleventh
Court of Appeals
                                                                  ___________
 
                                                          No. 11-09-00047-CR
                                                    __________
 
                            LEATYIA DESHON JACKSON , Appellant
 
                                                             V.
 
                                         STATE
OF TEXAS, Appellee
 

 
                                        On
Appeal from the 142nd District Court
 
                                                         Midland
County, Texas
 
                                                Trial
Court Cause No. CR 25,545
 

 
                                             M E
M O R A N D U M    O P I N I O N
The trial court convicted Leatyia Deshon Jackson,
upon his plea of guilty, of robbery as a repeat offender.  Appellant also
entered a plea of true to the enhancement allegation.  Pursuant to the plea
bargain agreement, the trial court imposed a sentence of confinement for ten
years.  The sentence was imposed in open court on November 18, 1999.
On November 21, 2008, appellant filed in the trial
court a pro se motion requesting that the trial court correct the judgment to
reflect that he was not guilty of robbery but was instead guilty of a lesser
included offense.  The trial court denied the motion.  Appellant then perfected
this appeal.




On January 29, 2009, the clerk of this court wrote
the parties advising them that the trial court=s order did
not appear to be an appealable order and directing appellant to respond showing
grounds for continuing the appeal.  Appellant has responded by filing a pro se
brief and a pro se supplementation for certification of his right to appeal. 
Appellant contends that the 1999 judgment should be corrected to show that he
was not convicted of robbery but instead of theft by deception.  Appellant
contends that the evidence only supported a conviction for the lesser offense. 
Appellant contends that the store clerk handed him the money with a smile after
he asked her if she would give him the money if he had a gun.
Appellant has not established that the 2008 order is
an appealable order.  Appellant has failed to invoke the jurisdiction of this
court.  The appeal is dismissed.
 
PER CURIAM
 
February 26, 2009
Do not publish. 
See Tex. R. App. P. 47.2(b).
Panel consists of:  Wright, C.J.,
McCall, J., and Strange, J.